 

Exhibit 10-1

 

SEPARATION AGREEMENT

 

This Separation Agreement (the “Agreement”) is entered into effective this 28th
day of December, 2012 (the “Effective Date”) by and between Fuse Science, Inc.,
a Nevada corporation (“Fuse Science”) and Aitan Zacharin (“Zacharin”). Fuse
Science and Zacharin are sometimes referred to herein collectively, as the
“Parties,” and individually, as a “Party.”

 

RECITALS

 

WHEREAS, Zacharin is employed by Fuse Science as Chief Marketing Officer and
Chief Information Officer and serves as a member of Fuse Science’s Board of
Directors; and

 

WHEREAS, the Parties have decided it is in their best mutual interests to
terminate Zacharin’s employment with Fuse Science and for Zacharin to resign as
a Director; and

 

WHEREAS, Fuse Science and Zacharin have agreed to compromise and settle all
claims arising between them relating to the foregoing on the terms and
conditions set forth in this Agreement.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Agreement, and other consideration, the receipt and sufficiency of which
are acknowledged, the Parties agree as follows:

 

1.          Recitals. The foregoing recitals are true and correct material
representations that are incorporated by reference.

 

2.          Resignation of Employment. Zacharin hereby resigns as an Executive
Officer and Director of Fuse Science, effective retroactive to November 1, 2012.

 

3.          Severance Package. Upon execution of this Agreement, Fuse Science
shall cause the following to occur for the benefit of Zacharin:

 

 

 

 

(a)          Gross payments of $58,331, equivalent to Zacharin’s most recent
salary of $8,333 per month for a period of seven (7) months, shall be paid to
Zacharin in equal installments according to Fuse Science’s normal payroll
schedule, commencing January 1, 2013. These payments shall be subject to
standard tax withholding.

 

(b)          The 1,000,000 options to purchase Fuse Science common stock awarded
on October 19, 2012 to Zacharin, as described in the Form 4 filed by Zacharin
with the Securities and Exchange Commission on October 22, 2012, shall
immediately vest.

 

(c)          200,000 shares of common stock of Fuse Science shall be issued to
Zacharin (the “Additional Shares”) within fourteen (14) days of the date of this
Agreement. Zacharin acknowledges that as an executive officer and director of
Fuse Science, he is fully familiar with the business and affairs of Fuse
Science. Zacharin further understands and acknowledges that the Additional
Shares are being offered and sold without registration under the Securities Act
of 1933 and applicable state securities laws in a transaction that is exempt
from such registration requirements and may only be sold or transferred pursuant
to a registration statement under such laws or an exemption therefrom. Zacharin
further represents and warrants to Fuse Science that he is acquiring the
Additional Shares for investment purposes and not with a view to the public
distribution thereof.

 

4.          Required Disclosures and Compliance. The Parties acknowledge that
Fuse Science is a public company subject to the reporting requirements of
Section 12(g) of the Securities Exchange Act of 1934 and accordingly, is
required to file a Current Report on Form 8-K, disclosing the terms of this
Agreement and filing a copy hereof as an exhibit thereto.

 

2

 

 

5.          Releases.

 

(a)          Zacharin, on behalf of himself and his representatives, agents,
attorneys, heirs, executors, estates, successors, and assigns, hereby releases,
remises, acquits, satisfies and forever discharges Fuse Science and its
predecessors, successors, assigns, affiliated entities, directors, officers,
present and former agents, present and former representatives and present and
former attorneys, whether or not expressly named herein (such persons or
entities, individually and collectively, referred to in this Section 5 as the
“Fuse Science Released Parties”), from any and all claims, demands, damages,
suits, remedies, actions and causes of action, debts, sums of money, agreements,
promises, losses and expenses of any and every kind or character, whether known,
unknown or suspected, whether direct or derivative, for or because of anything
done or not done, omitted or suffered to be done by any of the Fuse Science
Released Parties, individually and collectively, prior to and including the
Effective Date, except for those obligations arising pursuant to this Agreement.

 

(b)          Fuse Science, on behalf of itself and its representatives, agents,
attorneys, heirs, executors, estates, successors, assigns and predecessors,
hereby releases, remises, acquits, satisfies and forever discharges Zacharin and
his predecessors, successors, assigns, heirs, executors, estates, present and
former agents, present and former representatives and present and former
attorneys, whether or not expressly named herein (such persons or entities,
individually and collectively, referred to in this Section 5 as the “Zacharin
Released Parties”), from any and all claims, demands, damages, suits, remedies,
actions and causes of action, debts, sums of money, agreements, promises, losses
and expenses of any and every kind or character, whether known, unknown or
suspected, whether direct or derivative, for or because of anything done or not
done, omitted or suffered to be done by any of the Zacharin Released Parties,
individually and collectively, prior to and including the Effective Date, except
for those obligations arising pursuant to this Agreement.

 

3

 

 

6.          Confidential Information.

 

(a)          Zacharin agrees that at any time after the date of this Agreement,
he will not disclose or make accessible to any other person, Fuse Science’s
products, services and technology, both current and under development, promotion
and marketing programs, lists, trade secrets and other confidential and
proprietary business information of Fuse Science or any affiliates or any of
their respective clients. Zacharin agrees not to use any such information for
himself or others, to immediately return all such material and reproductions
thereof in his possession to Fuse Science within fourteen (14) days of the date
of this Agreement.

 

(b)          Except with prior written authorization by Fuse Science, Zacharin
agrees not to disclose or publish any of the confidential, technical or business
information or material of Fuse Science, its clients or any other party to whom
Fuse Science owes an obligation of confidence, at any time.

 

(c)          In the event that Zacharin breaches any provisions of this Section
6 or there is a threatened breach, then, in addition to any other rights which
Fuse Science may have, Fuse Science shall be entitled, without the posting of a
bond or other security, to injunctive relief to enforce the restrictions
contained herein. In the event that an actual proceeding is brought in equity to
enforce the provisions of this Section 6, Zacharin shall not urge as a defense
that there is an adequate remedy at law, nor shall Fuse Science be prevented
from seeking any other remedies which may be available. In addition, Zacharin
agrees that in the event that he breaches the covenants in this Section 6, in
addition to any other rights that Fuse Science may have, Zacharin shall be
required to pay to Fuse Science any amounts he receives in connection with such
breach.

 

4

 

 

7.          Inventions Discovered by Zacharin. Zacharin shall promptly disclose
to Fuse Science any invention, improvement, discovery, process, formula or
method or other intellectual property, whether or not patentable or
copyrightable (collectively, “Inventions”), conceived or first reduced to
practice by Zacharin, either alone or jointly with others, while employed by
Fuse Science (or, if based on any “material, non-public information,” within one
(1) year after the termination of such employment), (a) which pertain to any
line of business activity of Fuse Science, whether then conducted or then being
actively planned by Fuse Science, with which Zacharin was or is involved, (b)
which was developed using time, material or facilities of Fuse Science, whether
or not during working hours or on Fuse Science premises, or (c) which directly
relates to any of Zacharin’s work during the term of his employment, whether or
not during normal working hours. Zacharin hereby assigns to Fuse Science all of
Zacharin’s rights, title and interest in and to any such Inventions. Zacharin
shall execute any documents necessary to perfect the assignment of such
Inventions to Fuse Science and to enable Fuse Science to apply for, obtain and
enforce patents, trademarks and copyrights in any and all countries on such
Inventions, including, without limitation, the execution of any instruments and
the giving of evidence and testimony, without further compensation except
pursuant to this Agreement. All such acts shall be done without cost or expense
to Zacharin. Without limiting the foregoing, Zacharin further acknowledges that
all original works of authorship by Zacharin, whether created alone or jointly
with other, during and related to Zacharin’s employment with Fuse Science and
which are protectable by copyright, are “works made for hire” within the meaning
of the United States Copyright Act, 17 U.S.C. (S) 101, as amended, and the
copyright of which shall be owned solely, completely and exclusively by Fuse
Science. If any Invention is considered to be work not included in the
categories of work covered by the United States Copyright Act, 17 U.S.C. (S)
101, as amended, such work is hereby assigned or transferred completely and
exclusively to Fuse Science. Zacharin hereby irrevocably designates counsel to
Fuse Science as Zacharin’s agent and attorney-in-fact to do all lawful acts
necessary to apply for and obtain patents and copyrights and to enforce Fuse
Science’s rights under this Section 7. Any assignment of copyright hereunder
includes all rights of paternity, integrity, disclosure and withdrawal and any
other rights that may be known as or referred to as “moral rights”
(collectively, “Moral Rights”). To the extend such Moral Rights cannot be
assigned under applicable law and to the extent the following is allowed by the
laws in the various countries where Moral Rights exist, Zacharin hereby waives
such Moral Rights and consents to any action of Fuse Science that would violate
such Moral Rights in the absence of such consent. Zacharin agrees to confirm any
such waivers and consents from time to time as requested by Fuse Science.

 

5

 

 

8.          Non-Disparagement. Contemporaneously, herewith, Fuse Science and
Zacharin shall enter into a Confidential Non-Disparagement Letter Agreement, the
terms of which shall be incorporated herein by reference.

 

9.          No Admission of Liability. This Agreement is not intended to be and
shall not be deemed, construed, or treated in any respect as an admission by
Fuse Science or Zacharin of any liability, fault, or wrongdoing, or violation of
any federal, state, or local statute, regulation, or ordinance, and all of the
Parties expressly deny any such liability, fault, or wrongdoing. Moreover,
neither this Agreement nor anything contained in it shall be construed or shall
be admissible in any proceedings as evidence of any admission by any of the
Parties or any violation of any policies or procedures of any federal, state, or
local statute, regulation, or ordinance.

 

6

 

 

10.         Attorneys’ Fees. Each party shall bear their own attorneys’ fees and
costs arising from this Agreement and all negotiations and discussions related
thereto.

 

11.         Governing Law; Attorneys’ Fees; Jurisdiction and Venue. This
Agreement shall be interpreted, construed and enforced in accordance with
Florida law, without regard to conflict of law principles. In any action brought
to interpret or enforce this Agreement, the prevailing party shall recover from
the non-prevailing party their attorneys’ fees and costs, including on appeal,
incurred in preparing for and prosecuting said action. Any action arising out of
the alleged breach of this Agreement shall be filed in the 11th Circuit Court in
and for Miami Dade County and the parties agree to be subject to the
jurisdiction of that court for all related proceedings.

 

12.         Entire Agreement of Parties. Except as otherwise expressly set
forth, this Agreement constitutes the entire agreement between the Parties with
respect to the subject matter hereof and supersedes any and all prior and
contemporaneous oral and written agreements and discussions. This Agreement may
be amended or modified only by an agreement in writing executed by all Parties.

 

13.         Severability. Should any provision of this Agreement be declared by
any court to be invalid or unenforceable, the validity of the remaining
provisions shall not be affected, and the invalid and unenforceable provision(s)
shall be deemed not a part of this Agreement.

 

14.         Construction of Language. The language of all parts of this
Agreement shall be construed as a whole, according to its fair meaning, and not
strictly construed for or against either Party.

 

7

 

 

15.         Notices. Any notices required by or relating to this Agreement shall
be delivered via facsimile with facsimile confirmation and U.S. Mail, certified,
return receipt requested to the following addresses (or to such other address as
a Party may notify the other Party of by notice given pursuant to this Section
15):

 

  a. As to Fuse Science, to: Brian Tuffin, CEO       6135 NW 67th Avenue, Suite
#E-21       Miami Lakes, Florida  33015       Fax:  877-212-7907     with a copy
to (which       shall not constitute       notice): John Arrastia, Jr., Esq.    
  Arrastia Capote Phang LLP       80 SW 8th Street, Suite #2310       Miami,
Florida  33130       Fax: 786-866-5683               Dale Bergman, Esq.      
Roetzel & Andress       350 East Las Olas Blvd., Suite #1150       Ft.
Lauderdale, Florida  33301       Fax: 954-462-4260           b. As to Aitan
Zacharin, to: 21244 Harbor Way, Apt. #212       Aventura, Florida  33180      
Fax: 305-_______________     with a copy to (which       shall not constitute  
    notice): Justin Leto, Esq.       The Leto Law Firm       201 South Biscayne
Blvd., Suite #1720       Miami, Florida   33131       Fax: 305-577-8465

 

16.         Independent Legal Advice. The Parties represent that each had an
opportunity to discuss the Agreement with their respective legal counsel or seek
other legal advice; that each has read and understands the provisions of the
Agreement; that no Party is relying on any promises or other representations not
set forth in this Agreement as an inducement to enter into this agreement; and
that each has freely, knowingly, and voluntarily entered into this Agreement.

 

8

 

 

17.         Counterparts. This Agreement may be executed in counterpart
(including by facsimile or .pdf transmission), which taken together, shall be
deemed an original but all of which taken together shall constitute one and the
same instrument.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

  FUSE SCIENCE, INC.       By: /s/ Brian Tuffin     Brian Tuffin, CEO       /s/
Aitan Zacharin   Aitan Zacharin

 

9